DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application 16/596648, filed October 08, 2019, which is a continuation of US Application 15/404172, filed on January 11, 2017.

Claim Objections
Claims 3-4 and 9 are objected to because of the following informalities:
In claim 3, “The method according to claim 1, further comprising projecting the asset into the optical display system at the anchor point such that the asset, wherein the asset comprises any of a two dimensional object and a three dimensional object” should be corrected to “The method according to claim 1, further comprising projecting the asset into the optical display system at the anchor point 

In claim 4, line 4, “wherein the step of converting…” should be corrected to “wherein 
In claim 4, line 7, [[;]] should be changed to “.”

In claim 9, line 1, “wherein the step of converting…” should be corrected to “wherein 	
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-19 of U.S. Patent No. 10,795,434. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-8 and 10-20 are anticipated by claims 1-4, 6-19.

Allowable Subject Matter
Claims 1-20 would be allowable if they overcome the Double Patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art made of record, Igarashi et al. (US Publication Number 2009/0040224 A1) disclosed A 2D/3D modeling unit 22 performs two-dimensional modeling based on the obtained two-dimensional coordinate data and thereby generates two-dimensional model data regarding a two-dimensional pattern, while performing three-dimensional modeling based on the generated two-dimensional model data and generates three-dimensional model data regarding a three-dimensional shape obtained by expanding the two-dimensional pattern. 
The prior arts made of record does not teach “generating, for display, an ergonomic user interface comprising the two dimensional space, wherein the two dimensional space is bounded by ergonomic limits of a human, the ergonomic limits being identified on the two dimensional space using indicia that reference various viewing angles for the human relative to the three dimensional shape space; receiving an anchor position within the ergonomic user interface that defines a placement of an asset relative to the three dimensional shape space when the two dimensional space is re-converted back to a three dimensional space, the anchor position being placed within a space defined by the indicia, the space being indicative of the ergonomic limits of the human, wherein the anchor point ensures that the asset is placed in a line of sight of a viewer; re-converting the two dimensional space back into the three dimensional shape space for display along with the asset, within an optical display system” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 8 and 20.
Dependent claims 2-7 would be allowable as they depend from an allowable based independent claim 1.
Dependent claims 9-19 would be allowable as they depend from an allowable based independent claim 8.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674